DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Claim Objections
Claims 1, 4, 8 and 9 are objected to because of the following informalities:  
Claim 1, line 2, recites the term “push-to-talk radio”.  The examiner believes it should be “push-to-talk device” or “body worn camera”.
Claim 1, lines 4, 12 and 15-16, recite the term “multiprotocol radio”.  The examiner believes it should be “push-to-talk device” that communicates using different protocols.
Claim 4, line 2, recites the term “multiprotocol radio”.  The examiner believes it should be “push-to-talk device” that communicates using different protocols.
Claim 8, line 2, recites the term “push-to-talk radio”.  The examiner believes it should be “push-to-talk device” or “body worn camera”.
Claim 9, line 2, recites the term “multiprotocol radio”.  The examiner believes it should be “push-to-talk device” that communicates using different protocols.
Appropriate corrections are required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9480096 B1 (Lee et al., hereinafter Lee) in view of US 2015/0206424 A1 (Tran et al., hereainafter Tran).
Regarding claim 1, Lee discloses a wireless wearable Push-To-Talk system (figures 1 and 2, column 3, lines 45-53, system 100, where at least “push to talk (PTT) over cellular (OMA-PoC) standard” is used in the system. Also, “primary mobile radio 104” can be interpreted as the device that comprises the “system”), comprising: a Push-To-Talk radio (figure 2 ”two-way NB or BB radio 270 and corresponding antenna 272”)  configured to allow communication with multiple Push-To-Talk devices (column 3, lines 45-67; column 5, lines 1-17 and column 6, lines 29-51, “the mobile radio 104 device…wireless communications…between a plurality of mobile radios”); 
a multiprotocol radio configured to allow communication with multiple short range accessories and cellular networks (column 3, lines 45-60, “primary mobile radio 104 used for narrowband or broadband communications…Bluetooth, Zigbee, or NFC…”), where the multiple short range communication accessories are connected to the push-to-talk system either simultaneously or individually (column 3, lines 45-60, “primary mobile radio 104… Bluetooth…” where Bluetooth communications allows simultaneous connections with up to 7 devices). 
the multiple short-range communication accessories comprise at least: 
a visual accessory to capture either a still image or a moving image (figures 1 and 2; column 6, lines 52-57 and column 7, lines 37-48, “wireless accessory devices 108-114” and “video camera 108”) 
a hearing accessory to get activated in communication with the Push-To-Talk radio  or the multiprotocol unit (figures 1 and 2; column 7, lines 13-18 and 37-48, “wireless accessory devices 108-114” and “earpiece 114”, where only one “communication unit” is required for connection according to the claim, where only one of the limitations is required); 
a wireless transceiver configured in the [second] communication unit to transmit or receive radio signals (column 3, lines 54-62, “the mobile radio 104 also contains a short-range transmitter (e.g., in comparison to the long-range transmitter such as a LMR or Broadband transmitter) and/or transceiver”, where the radio device of the reference provides short and long range communications that include BT and cellular communications); 
a power unit configured to provide rechargeable power supply to said Push-To-Talk system (column 4, lines 47-55, “OMA-PoC, in particular, enables familiar PTT and "instant on" features of traditional half duplex subscriber devices, but uses mobile subscriber devices operating over modern broadband telecommunications networks. Using PoC, wireless subscriber devices such as mobile telephones and notebook computers can function as PTT half-duplex subscriber devices for transmitting and receiving…”, where mobile phones and computers comprise rechargeable power supply batteries).
Lee does not specifically disclose a [wearable (Fig. 1, items 116, 114, 112 108, 106”)] Push-To-Talk control accessory configured with an activating button to control or activate push-to-talk function through the multiprotocol radio. 
In related art concerning wireless multi-function remote control device, Tran discloses a [wearable] Push-To-Talk control accessory (Fig. 1, “remote control device 100”) configured with an activating button (Figs. 1 and 5; paragraph 14, “Button 112”) to control or activate push-to-talk function through the multiprotocol radio (paragraph 14, where the “volume up/down” reads on activating a function through the “radio 502”) and (figure 5, paragraphs 14 and 20, “Button 112, camouflaged as a trunk release button, provides push-to-talk (PTT) functionality” and “the remote control device 100 as part of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Tran’s teachings about a [wearable] Push-To-Talk control accessory configured with an activating button to control or activate push-to-talk function through the multiprotocol radio with Lee’s system for fast  wireless accessory devices pairing because one of ordinary skill in the art would recognize that by providing accessories that can control the PTT device, “The remote control device 100 providing a camouflaged form of a key fob greatly facilitates the user's ability to access radio functions discreetly”, as disclose by Tran (paragraph 20). In addition, a car key fob would provide similar control PTT functionality for external devices as a wearable device with predictable results of control communication and discretion.
Regarding claim 2, Lee and Tran disclose all the limitations of claim 1.  Lee further discloses where the multiple short-range communication accessories are selected from short-range communication devices like Bluetooth enabled accessories (figure 2 and column 8, lines 25-59, “for communicating with other devices via Bluetooth links 221, 223”).
Regarding claim 4, Lee and Tran disclose all the limitations of claim 1.  Lee  further discloses where the multiprotocol radio has a provision to send live streaming or to connect a phone call (column 4, lines 36-55, “Communications in accordance with any one or more of these protocols or standards…send receive media streams (encoded portions of voice, audio, and/or audio/video streams) in a call in accordance with the designated protocol…enables familiar PTT and "instant on" features of traditional half duplex subscriber devices, but uses mobile subscriber devices operating over modern broadband telecommunications networks. Using PoC, wireless subscriber devices such as mobile telephones and notebook computers can function as PTT half-duplex subscriber devices for transmitting and receiving…”, where only one of the limitations is required  given the choices provided in the claim).
Regarding claim 8, Lee and Tran disclose all the limitations of claim 1. 

Regarding claim 9, Lee and Tran disclose all the limitations of claim 1. 
Lee further discloses where the heterogeneous communication unit comprises a Bluetooth radio transceiver and a cellular radio transceiver to transmit or receive radio signals to thereby allow Bluetooth communication and phone call communication (column 3, lines 54-62, “the mobile radio 104 also contains a short-range transmitter (e.g., in comparison to the long-range transmitter such as a LMR or Broadband transmitter) and/or transceiver”, where the radio device of the reference provides short and long range communications that include BT and cellular communications).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 8 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0155385 A1, elates to smart ring providing multi-mode control in a personal area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Edward F. Urban can be reached at (571) 272-7899. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
03/13/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649